Mr. Presiding Justice Clark delivered the opinion of the court. This case is an action on a fire insurance policy, the case having been tried before the court without a jury. There was a finding and judgment for the plaintiff, from which judgment the insurance company has appealed. The case was submitted with No. 17590 (Cohn v. Mechanics & Traders Ins. Co., ante, p. 594) upon the same briefs and oral and printed arguments. In an opinion filed this day in that case we have expressed our views as to the law which should govern the decision in this case. The judgment will be affirmed. Affirmed.